         Case 4:21-cv-00191-SWW Document 7 Filed 05/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

 JACK BANKS                *
                           *
                PETITIONER *
 V.                        *                    CASE NO. 4:21CV00191 SWW
                           *
 STATE OF ARKANSAS         *
                           *
                RESPONDENT *


                                        ORDER

      The Court has reviewed the Recommendation submitted by United States

Magistrate Judge Patricia S. Harris [ECF No. 5]. No objections have been filed.

After careful review, the Recommendation is approved and adopted in its entirety

as this Court's findings in all respects.

      IT IS THEREFORE ORDERED that, pursuant to the judgment entered

together with this order, this case is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED THIS 3RD DAY OF MAY, 2021.

                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE
